               IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

UNITED STATES OF AMERICA,               Case No. _____________________________
                                        COUNT ONE:
                         Plaintiff,     Possession of Phencyclidine (PCP)
                                        21 U.S.C. § 844(a)
     v.                                 NLT 90 Days Imprisonment
                                        NMT 3 Years Imprisonment
JONTA L. JOHNSON,                       NMT $250,000 Fine
[DOB: 11/11/1984]                       NMT One Year Supervised Release
                                        Class E Felony
                         Defendant.
                                        COUNT TWO:
                                        Felon in Possession of Ammunition
                                        18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                        NMT 10 Years Imprisonment
                                        NMT $250,000 Fine
                                        NMT 3 Years Supervised Release
                                        Class C Felony

                                        COUNT THREE:
                                        Possession of Methamphetamine
                                        21 U.S.C. § 844(a)
                                        NLT 90 Days Imprisonment
                                        NMT 3 Years Imprisonment
                                        NMT $250,000 Fine
                                        NMT One Year Supervised Release
                                        Class E Felony

                                        COUNT FOUR:
                                        Felon in Possession of a Firearm
                                        18 U.S.C. §§ 922(g)(1) and 924(a)(2)
                                        NMT 10 Years Imprisonment
                                        NMT $250,000 Fine
                                        NMT 3 Years Supervised Release
                                        Class C Felony

                                        COUNT FIVE:
                                        Attempted Hobbs Act Extortion
                                        18 U.S.C. § 1951(a)
                                        NMT 20 Years Imprisonment
                                        NMT $250,000 Fine
                                        NMT 3 Years Supervised Release
                                        Class C Felony




          Case 4:20-cr-00135-BCW Document 1 Filed 06/23/20 Page 1 of 4
                                                 COUNT SIX:
                                                 Distribution of Phencyclidine (PCP)
                                                 21 U.S.C. §§ 841(a)(1) and (b)(1)(C)
                                                 NMT 20 Years Imprisonment
                                                 NMT $1,000,000 Fine
                                                 NLT 3 Years Supervised Release
                                                 Class C Felony

                                                 $100 Mandatory Assessment Each Count


                                      INDICTMENT

       THE GRAND JURY CHARGES THAT:

                                         COUNT ONE

       On or about October 26, 2017, in the Western District of Missouri, the defendant,

JONTA L. JOHNSON, did knowingly and intentionally possess a quantity of a mixture or

substance containing a detectable amount of phencyclidine (PCP), a Schedule II controlled

substance, contrary to the provisions of Title 21, United States Code, Section 844(a).

                                         COUNT TWO

       On or about October 26, 2017, in the Western District of Missouri, the defendant,

JONTA L. JOHNSON, knowing he had been previously convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess ammunition, to wit: at least

one (1) round of Federal brand, twelve-gauge shotgun ammunition, which had been transported

in interstate or foreign commerce, contrary to the provisions of Title 18, United States Code,

Sections 922(g)(1) and 924(a)(2).

                                        COUNT THREE

       On or about May 13, 2018, in the Western District of Missouri, the defendant, JONTA L.

JOHNSON, did knowingly and intentionally possess a quantity of a mixture or substance



                                                2




          Case 4:20-cr-00135-BCW Document 1 Filed 06/23/20 Page 2 of 4
containing a detectable amount of methamphetamine, a Schedule II controlled substance,

contrary to the provisions of Title 21, United States Code, Section 844(a).

                                         COUNT FOUR

       On or about December 19, 2019, in the Western District of Missouri, the defendant,

JONTA L. JOHNSON, knowing he had been previously convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess a firearm, to wit: a Glock,

Model 27, .40 caliber pistol, bearing Serial Number DKW490, which had been transported in

interstate or foreign commerce, contrary to the provisions of Title 18, United States Code,

Sections 922(g)(1) and 924(a)(2).

                                         COUNT FIVE

       On or about December 29, 2019, in the Western District of Missouri, the defendant,

JONTA L. JOHNSON, did attempt to obstruct, delay, and affect, commerce as that term is

defined in 18 U.S.C. § 1951, and the movement of the articles and commodities in such

commerce, by extortion, as that term is defined in 18 U.S.C. § 1951, in that the defendant,

JONTA L. JOHNSON, did knowingly, intentionally, and unlawfully attempt to take and obtain

property, consisting of a bottle of alcohol in the care, custody, and control of Bannister Food

Mart, 5501 East Bannister Road, Kansas City, Missouri, a business engaged in commerce, from

the person and in the presence of employees of such business, and against the will of persons

employed by such business, by means of actual and threatened force, violence, and fear, to such

employees, contrary to the provisions of Title 18, United States Code, Section 1951(a).

                                          COUNT SIX

       On or about March 24, 2020, in the Western District of Missouri, the defendant, JONTA

L. JOHNSON, did knowingly and intentionally distribute a mixture or substance containing a


                                                3




          Case 4:20-cr-00135-BCW Document 1 Filed 06/23/20 Page 3 of 4
detectable amount of phencyclidine (PCP), a Schedule II controlled substance, contrary to the

provisions of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

                                                    A TRUE BILL.


6/23/2020                                           /s/ Tressie Borders
DATE                                                FOREPERSON OF THE GRAND JURY


/s/ Jeffrey Q. McCarther
Jeffrey Q. McCarther
Assistant United States Attorney
Violent Crime & Drug Trafficking Unit
Western District of Missouri




                                                4




            Case 4:20-cr-00135-BCW Document 1 Filed 06/23/20 Page 4 of 4
